The opinion of the court was delivered by
Graves, J.:
This is an action of ejectment, commenced by C. W. Carson in the district court of Clark county, July 18, 1906, against M. G. Stevenson, to recover certain lots in the city of Ashland. The plaintiff is the owner of the legal title; the defendant is in possession claiming title under two tax deeds, which have been recorded more than five years. The district court held the tax deeds void and entered judgment in favor of the plaintiff. The defendant brings the case here for review.
The defect in the deeds is that they fail to state the residence of the assignee of the certificate of sale. This precise question was before this court in the case of Havel v. Abstract Co., 76 Kan. 386, 91 Pac. 790, and after full consideration it was decided that such an omission does not render the deed void. We are now asked to reconsider and overrule that case. No new phase of the question has been presented. We are satisfied with the decision and are inclined to follow it.
The judgment of the district court is reversed, with direction to enter judgment in favor of the defendant for costs.